PER CURIAM.
This is an appeal from an order adjudging the defendant guilty of -a civil contempt of court. The order does not describe the acts which were committed or omitted by the defendant which constituted the contempt, nor is there any adjudication-that any particular acts were done or omitted which amounted to a contempt. The order does not show what the defendant shall do, or how much he shall pay, if anything, in order to purge himself from contempt, nor is it adjudicated that the acts done or omitted impair the rights of any party to the action. These three provisions -are necessary parts of every order adjudging a party guilty of a civil -contempt.
The order should be reversed, with $10 costs and disbursements.